     Case 1:20-cv-00706-DAD-EPG Document 129 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    CENTER FOR BIOLOGICAL                              Case No. 1:20-cv-00706-DAD-EPG
      DIVERSITY, et al.,
12
                         Plaintiffs,
13                                                       ORDER RE: NOTICE OF DISMISSAL OF
              v.                                         DEFENDANTS CONAWAY
14                                                       PRESERVATION GROUP, LLC,
      UNITED STATES BUREAU OF                            SYCAMORE MUTUAL WATER COMPANY,
15    RECLAMATION, et al.,                               FEATHER WATER DISTRICT, AND
                                                         CARTER MUTUAL WATER COMPANY
16                       Defendants.                     WITHOUT PREJUDICE
17                                                       (ECF No. 128)
18
            On July 30, 2021, Plaintiffs Center for Biological Diversity, Restore the Delta, and
19
     Planning and Conservation League filed a notice of voluntary dismissal of Defendants Conaway
20
     Preservation Group, LLC, Sycamore Mutual Water Company, Feather Water District, and Carter
21
     Mutual Water Company without prejudice. (ECF No. 128.) Defendants Conaway Preservation
22
     Group, LLC, Sycamore Mutual Water Company, Feather Water District, and Carter Mutual
23
     Water Company have not yet filed an answer or a motion for summary judgment. See Fed. R.
24
     Civ. P. 41 (a)(1)(A)(i). Therefore, pursuant to Plaintiff’s notice, this case is dismissed without
25
     prejudice only as to Defendants Conaway Preservation Group, LLC, Sycamore Mutual Water
26
     Company, Feather Water District, and Carter Mutual Water Company. See Fed. R. Civ. P.
27
     41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the
28
                                                        1
     Case 1:20-cv-00706-DAD-EPG Document 129 Filed 08/02/21 Page 2 of 2


 1   Clerk of the Court is respectfully directed to terminate only Defendants Conaway Preservation

 2   Group, LLC, Sycamore Mutual Water Company, Feather Water District, and Carter Mutual

 3   Water Company on the docket.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    August 2, 2021                             /s/
 7                                                   UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
